In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00430-CV


                       IN THE INTEREST OF H.R.M., A CHILD


                      On Appeal from the County Court at Law No. 1
                                   Randall County, Texas
              Trial Court No. 71,784-L1, Honorable Jack M. Graham, Presiding

                                    March 22, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellee the Texas Department of Family and Protective Services sought

termination of the parental rights of appellant, “the mother” to her daughter, H.R.M.1 At

final hearing, the case was tried to the bench and a final order terminating the mother’s

parental rights to H.R.M., appointing the Department H.R.M.’s permanent managing

conservator, and naming H.R.M.’s biological father, R.O., her possessory conservator

was signed November 8, 2018. The mother appealed, challenging only the trial court’s




      1We use these party designations to protect the privacy of the child. See TEX.
FAM. CODE ANN. § 109.002(d) (West Supp. 2018); TEX. R. APP. P. 9.8(b).
best-interest finding. We will overrule the mother’s issue and affirm the final order of the

trial court.


                                        Background


        The predicate grounds found by the trial court to warrant termination of the

mother’s parental rights were endangering conditions, endangering conduct, conviction

for endangering a child, termination of parent-child relationship to another child, and

failure to comply with a court order establishing actions necessary for return of the child.

See TEX. FAM. CODE ANN. § 161.001(b)(1)(D),(E),(L),(M), & (O) (West Supp. 2018).


        The mother was age thirty-eight at the time of final hearing. Evidence showed her

parental rights to three other children were terminated through Department suits in 2003,

2007, and 2008. In the 2003 and 2008 cases, termination was based on findings the

mother was responsible for conduct or conditions endangering to the child. The mother

testified at the final hearing in the present case that her alcohol use was a factor in those

terminations.


        In 2006, the mother received a probated sentence for aggravated robbery. She

testified that while on probation she was provided inpatient treatment for abuse of alcohol

and spray paint. Her probation was later revoked and she was imprisoned for five years.

After her release, she first used methamphetamine.


        The Department’s case concerning H.R.M. began in March 2017, when it received

a referral alleging substance abuse and family violence in the home of the mother and

her boyfriend, J.M. Three-month-old H.R.M. lived with the mother. J.M. was initially



                                             2
identified as H.R.M.’s alleged father, but later testing established the child’s biological

father is R.O.


       Because of a domestic violence incident involving the mother and J.M., the mother

was staying in a local motel when contacted by a Department investigator. The mother

agreed to hair strand drug screens for herself and H.R.M.; the results for the mother and

H.R.M. were positive for amphetamine and methamphetamine. The investigator testified

in her opinion H.R.M.’s drug level was high. H.R.M. was removed from the mother’s care.

At the time of removal the mother was pregnant and gave birth to R.M. in October 2017.

J.M. is the father of R.M.


       Because she exposed H.R.M. to methamphetamine, the mother was indicted for

the state jail felony offense of endangering a child in November 2017. 2 Under the terms

of a plea agreement she received an eighteen-month sentence in a state jail, probated

for two years.


       Final hearing evidence showed in June 2018 the mother worked for a beauty

supply store but was terminated because she was not dependable. She had previous

experiences working at a motel and at a restaurant. At final hearing, the mother testified

she was seeking a job and in the meantime was cleaning houses.


       The caseworker handling H.R.M.’s case testified that the mother completed court-

required services, had housing and employment, and received unsupervised visitation


       2See TEX. PENAL CODE ANN. § 22.041(c) (West 2011). The indictment charged the
mother with knowingly placing H.R.M. in imminent danger of death, bodily injury, or
physical or mental impairment by possessing methamphetamine in such proximity or with
such accessibility to the child that an analysis of the child’s hair indicated the presence of
methamphetamine in the child’s body.

                                              3
with H.R.M.    The caseworker described the mother’s performance to that point as

“awesome.” But then the mother missed four consecutive appointments for visits with

H.R.M.


       Evidence showed the mother relied on her grandmother for transportation and

other support. When the grandmother was unable to provide transportation because of

an accident, the mother missed visits in July 2018, leading to the involvement of a

Department supervisor and an investigator.


       The supervisor testified she personally contacted the mother at her home and

found her “real fidgety,” causing her to suspect drug use. She said the mother offered to

relinquish custody of H.R.M. after being told she would have to take a drug screen.


       When the mother and the infant R.M. were drug-tested, results for both were

positive for amphetamine and methamphetamine. The investigator said the results for

R.M. showed a high level of methamphetamine, indicative of daily exposure. R.M.’s test

results showed a numerically higher concentration of the drug than the mother’s results.

The mother attributed the child’s high level to use by an overnight guest in their home.


       R.M. was removed from the mother to the Department’s custody. The mother

accounted for her relapse into methamphetamine use by explaining to the caseworker

that the grandmother was no longer her “support system” and she lost the help of R.M.’s

babysitter. As the caseworker put it, “everything just fell apart,” and the mother relapsed.


       There was evidence of the mother’s plans to enter inpatient drug treatment, of her

enrollment in a program provided by the Amarillo Council on Alcohol and Drug Abuse, of

her attendance of NA and AA meetings, and of her completion of a domestic violence

                                             4
support course. The mother testified she had purchased a car with her income tax refund

and was working to obtain a driver’s license. She placed into evidence copies of the

vehicle title, her certificate for the domestic violence support course, and an NA

attendance log.


       On cross-examination, the mother acknowledged H.R.M. had been in the

Department’s care since March 2017, and she was not ready for H.R.M. to come home.

When asked how much longer H.R.M. should have to wait for the mother, the mother

responded, “I don’t know.” At the final hearing the mother’s caseworker testified that the

Department has placed H.R.M. and R.M. together.


       The caseworker recommended termination of the mother’s parent-child

relationship with H.R.M. because, she said, without a child in the home the mother’s

H.U.D. assistance was in jeopardy, the mother did not have steady employment and

stable income, her grandmother was no longer available for support, and because the

mother relapsed when “things fell apart” it would not be in H.R.M.’s best interest to place

her where the possibility of a future relapse was uncertain.


       The trial court rendered judgment terminating the mother’s parental rights to

H.R.M. finding that decision was in the child’s best interest and the mother had violated

the five previously noted predicate grounds for termination. This appeal followed.


                                           Analysis


       The mother does not challenge the sufficiency of the evidence supporting any of

the trial court’s predicate ground findings. She argues, however, there was no evidence

or at least factually insufficient evidence to support the trial court’s best-interest finding.

                                               5
       The standards for appellate review of the proof presented to meet the

Department’s burden of clear and convincing evidence are described in In re K.M.L., 443
S.W.3d 101 (Tex. 2014) and In re K.V., No. 07-16-00188-CV, 2016 Tex. App. LEXIS

11091 (Tex. App—Amarillo Oct. 11, 2016, no pet.) (mem. op.). Clear and convincing

evidence is that measure or degree of proof which will produce in the mind of the trier of

fact a firm belief or conviction as to the truth of the allegations sought to be established.

TEX. FAM. CODE ANN. § 101.007 (West 2014); In re C.H., 89 S.W.3d 17, 25-26 (Tex. 2002).

As factfinder, the trial court was the exclusive judge of the credibility of the witnesses and

the weight to be given their testimony. In re H.E.B., No. 07-17-00351-CV, 2018 Tex. App.

LEXIS 885, at *5 (Tex. App.—Amarillo Jan. 31, 2018, pet. denied) (mem. op.).


       To assess the trial court’s best-interest determination, we may consider the factors

itemized in Holley v. Adams, 544 S.W.2d 367 (Tex. 1976).3 While the Holley “listing is by

no means exhaustive, [it] does indicate a number of considerations which either have

been or would appear to be pertinent.” Holley, 544 S.W.2d at 372.4 “The absence of

evidence about some of these considerations would not preclude a fact-finder from


       3 The Holley factors are: (1) the desires of the child; (2) the emotional and physical
needs of the child now and in the future; (3) the emotional and physical danger to the
child now and in the future; (4) the parental abilities of the individuals seeking custody;
(5) the programs available to assist these individuals to promote the best interests of the
child; (6) the plans for the child by these individuals or by the agency seeking custody; (7)
the stability of the home or proposed placement; (8) the acts or omissions of the parent
which may indicate that the existing parent-child relationship is not a proper one; and (9)
any excuse for the acts or omissions of the parent. Holley, 544 S.W.2d at 371-72.
       4 See In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam) (citing Family Code
section 263.307 [“Factors in Determining Best Interest of Child”] and Holley as providing
factors for consideration “when determining whether termination of parental rights is in
the best interest of the child” and also referencing Family Code section 153.131(b) which
provides “a strong presumption that the best interest of a child is served by keeping the
child with a parent”).

                                              6
reasonably forming a strong conviction or belief that termination is in the child’s best

interest, particularly if the evidence were undisputed that the parental relationship

endangered the safety of the child.” In re C.H., 89 S.W.3d at 27. In some circumstances,

evidence of even one Holley factor may be sufficient. Jordan v. Dossey, 325 S.W.3d 700,

729 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (citing In re C.H., 89 S.W.3d at

27).


       We do not question the sincerity of the mother’s final hearing request for another

chance to parent her daughter. But the trial court’s obligation was not to serve the

mother’s best interest but that of H.R.M. In re C.V., 531 S.W.3d 301, 307 (Tex. App.—

Amarillo 2017, pet. denied).


       We begin by noting that the unchallenged evidence of the mother’s commission of

endangering conduct, her criminal conviction for endangering a child, and termination of

her parental relationship to another child on an endangering conditions or endangering

conduct finding strongly supports the court’s best-interest finding. See In re C.H., 89
S.W.3d at 28 (same evidence may be probative both of predicate grounds and best

interest).


       Evidence also showed a years-long pattern of conduct by the mother characterized

by poor choices, use of illegal drugs, dysfunctional relationships, and parenting struggles.

For the best-interest determination, the court may consider evidence of a parent’s past

conduct to be predictive of her future conduct. In re O.N.H., 401 S.W.3d 681, 683 (Tex.

App.—San Antonio 2013, no pet.). Despite her instruction in coping skills during the

present and previous Department cases, the mother relapsed into methamphetamine use



                                             7
at the threshold of her reunification with H.R.M. And another child, this time R.M., was

removed.


         The mother acknowledged she found it easier to perform court-ordered

requirements after R.M. was removed. The court had reason to doubt the mother’s stated

confidence in her ability to “handle” having her children back with her. Despite the

caseworker testimony that before her relapse, reunification was imminent, the court heard

no proof the mother had a concrete, dependable plan to provide for her daughter’s well-

being.    The court could have credited the evidence that the mother lacked current

employment and stable income, had an inconsistent employment history, and did not

have a driver’s license.    The mother’s housing arrangement could have appeared

uncertain to the court following R.M.’s removal. And, when a time of stress came, the

mother turned not to those who were willing to provide assistance but to illegal drug use

in the presence of her infant son.


         The mother emphasizes her service-plan successes and her determined plans to

obtain substance-abuse treatment after relapse.       While these accomplishments are

laudable, notwithstanding the trial court’s subsection (O) finding, they are limited and of

recent origin. The court was not required to see them as offsetting the negative history

this record presents. See In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009) (“[w]hile recent

improvements made by [the parent] are significant, evidence of improved conduct,

especially of short-duration, does not conclusively negate the probative value of a long

history of drug use and irresponsible choices”).




                                             8
                                        Conclusion


       Considering all the evidence of the best-interest factors in the light most favorable

to the trial court’s finding, we conclude a reasonable trier of fact could have formed a firm

belief or conviction that termination of the mother’s parental rights was in the child’s best

interest. See In re K.M.L., 443 S.W.3d at 112-13, 116 (legal sufficiency standard). And,

viewing all the evidence in a neutral light, we conclude that the disputed and undisputed

evidence favoring and disfavoring the finding also permitted a reasonable factfinder to

form a firm belief or conviction that termination was in H.R.M.’s best interest. See In re

A.B., 437 S.W.3d 498, 502-03 (Tex. 2014) (factual sufficiency standard). Hence, the

evidence supporting the court’s finding that termination of the mother’s parental rights

was in H.R.M.’s best interest was legally and factually sufficient. See Holley, 544 S.W.2d

at 371-72. We accordingly overrule the mother’s appellate issue and affirm the trial

court’s final order of termination.


                                                         James T. Campbell
                                                            Justice




                                             9